                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
BLANCA CERCIELLO,

                       Claimant,

v.                                                              Case No: 6:18-cv-1605-Orl-DCI

COMMISSIONER OF SOCIAL
SECURITY,

                       Defendant.


                                MEMORANDUM OF DECISION
       Blanca Cerciello (Claimant) appeals the Commissioner of Social Security’s final decision

denying her application for a period of disability and Disability Insurance Benefits. Doc. 1.

Claimant argues that the decision of the Administrative Law Judge (ALJ) is not based on

substantial evidence and applies an erroneous standard of law. Id.      Claimant requests that the

final decision be set aside or, in the alternative, remanded for a fair hearing. Id. For the reasons

set forth below, the Commissioner’s final decision is REVERSED and REMANDED.

       I.      Procedural History

       This case stems from Claimant’s application for a period of disability and disability

insurance benefits. Docs. 1 at 1; 19 at 1. Claimant alleged a disability onset date of April 25,

2014. Doc. 19 at 21. The claims were denied initially and upon reconsideration. Id. at 1. A

hearing was conducted and on January 17, 2017, and the ALJ issued an unfavorable decision. Id.

On April 11, 2018, the Appeals Council denied the request for review. Id.
         II.    The ALJ’s Decision

         In the decision, the ALJ found that Claimant has the following severe impairments:

degenerative disc disease of the cervical and lumbar spine (20 CFR 404.1520(c)). R. 19. The ALJ

further found that Claimant does not have an impairment or combination of impairments that meets

or medically equals any listed impairment. R. 20.

         The ALJ found that Claimant had the RFC to perform light work as defined in 20 C.F.R. §

404.1567(b) except:

         [She] is limited to frequent kneeling, crouching and climbing ramps and stairs;
         occasional balancing, stooping and crawling and must not climb ladders, ropes or
         scaffolds. She is limited to occasional exposure to cold temperatures, concentrated
         humidity and vibration. The claimant must not work in high, exposed places.

R. 20.

         The ALJ concluded that Claimant is capable of performing past relevant work as a

production line solderer. R. 24. Ultimately, the ALJ found that “claimant has not been under a

disability, as defined in the Social Security Act, from April 25, 2014, through the date of this

decision (20 CFR 404.1520(f)).” R. 25.

         III.   Standard of Review

         The scope of the Court’s review is limited to determining whether the Commissioner

applied the correct legal standards, and whether the Commissioner’s findings of fact are supported

by substantial evidence. Winschel v. Comm’r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011)

(quotations omitted). The Commissioner’s findings of fact are conclusive if they are supported by

substantial evidence, 42 U.S.C. § 405(g), which is defined as “more than a scintilla and is such

relevant evidence as a reasonable person would accept as adequate to support a conclusion.” Lewis

v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997). The Court must view the evidence as a whole,

taking into account evidence favorable as well as unfavorable to the Commissioner’s decision,




                                                -2-
when determining whether the decision is supported by substantial evidence. Foote v. Chater, 67

F.3d 1553, 1560 (11th Cir. 1995). The Court may not reweigh evidence or substitute its judgment

for that of the Commissioner, and, even if the evidence preponderates against the Commissioner’s

decision, the reviewing court must affirm it if the decision is supported by substantial evidence.

Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

       IV.     Discussion

       Claimant raises one issue in the Joint Memorandum for the Court’s consideration.

Claimant contends that the ALJ improperly weighed the medical opinions of record when

assessing the RFC. Doc. 19 at 21. The ALJ must afford the opinion of a treating physician

substantial or considerable weight unless “good cause” is shown to the contrary. Phillips v.

Barnhart, 357 F.3d 1232, 1240-1241 (11th Cir. 2004). The ALJ must also clearly articulate the

reasons for giving less weight to the opinion of a treating physician, and the failure to do so is

reversible error.” Lewis v. Callahan, 125 F.3d 1436, 1440 (11th Cir. 1997).

       Here, Claimant argues that the RFC conflicts with the opinions of Richard Hynes, her

treating orthopedic surgeon. Id. at 22.1 While Claimant provides a timeline of Dr. Hynes’ findings,

compares them to the RFC, and includes various assertions regarding the ALJ’s error, the

undersigned focuses on one of her arguments in rendering this decision. Specifically, Claimant

contends that on August 30, 2014, Dr. Hynes opined that she could only sit, stand, and walk “to




1
  Claimant also complains about the ALJ’s decision with regard to Dr. John Sassano, who is a
pain specialist. Doc. 19 at 22. Even though Claimant cites to Dr. Sassano’s opinion for the
proposition that he recommended that she continue to utilize the one-point cane and wear her LSO
brace and argues that the ALJ failed to include the use of the assistive device for ambulation in the
RFC (Doc. 19 at 24, citing R. 764), this opinion simply notes that she “continues to utilize a one-
point cane for ambulation and wear her LSO brace.” The Court does not necessarily view this
notation as a “recommendation.” In any event, the Claimant prevails on her other argument
regarding Dr. Hynes’ opinion.



                                                -3-
the level of tolerance.” Doc. 19 at 23, citing R. 960. The record also shows that the physician

restricted Claimant to lifting up to 20 pounds intermittently. Id. Later, on March 11, 2016, Dr.

Hynes opined that Claimant was restricted to sitting, standing, and walking intermittently lifting

only up to 10 pounds intermittently. Doc. 19 at 24, citing R. 1002. On August 29, 2016, it was

still Dr. Hynes opinion that she could only sit, stand, and walk intermittently with the intermittent

restriction on lifting up to 10 pounds. Doc. 19 at 25, citing R. 1009.

       Claimant argues that the RFC conflicts with these restrictions from her treating physician.

She is right. “Light work” is defined as:

       Lifting no more than 20 pounds at a time with frequent lifting or carrying of objects
       weighing up to 10 pounds. Even though the weight lifted may be very little, a job
       is in this category when it requires a good deal of walking or standing, or when it
       involves sitting most of the time with some pushing and pulling of arm or leg
       controls. To be considered capable of performing a full or wide range of light work,
       you must have the ability to do substantially all of these activities.

20 C.F.R. § 404.1567(b).

       First, Claimant’s restriction of lifting only up to 10 pounds intermittently clearly conflicts

with the frequent lifting of up to 10 pounds and the 20 pound maximum that “light work” permits

and the RFC anticipates. Second, Dr. Hynes’ opinion that Claimant should be restricted to sitting,

standing, and walking on an intermittent level is not consistent with the RFC’s “light work”

finding. Claimant contends, and the Court agrees, that “light work” requires an ability to stand/and

or walk for at least 6 hours out of an 8-hour day. Doc. 19 at 23, citing SSR 83-10.

       Claimant is referencing the social security regulations’ definition of “frequent,” which is

“[o]ccurring from one-third to two-thirds of the time. Since frequent lifting or carrying requires

being on one’s feet up to two-thirds of a workday, the full range of light work requires standing or

walking, off and on, for a total of approximately 6 hours of an 8-hour workday. Sitting may occur

intermittently during the remaining time…” SSR 83-10, 1983 WL 31251, *6 (emphasis added).




                                                -4-
Accordingly, it seems Dr. Hynes’ “intermittent” finding would be more restrictive than the 6 to 8

hours period a day. Indeed, Dr. Hynes further indicated that the duration of these activities should

be restricted to “up to 2.5 hours.” R. 1002, 1009. Based on the foregoing, the “light work”

exertional level in the RFC allows for more activity than Dr. Hynes opined was acceptable for

Claimant to perform.

        While the ALJ provides a lengthy discussion of Dr. Hynes’ findings and states that he gives

the physician’s examinations, treatment, and opinions “substantial weight” (R. 24), he does not

reference the “intermittent” restrictions or cite to these records. So, it is either that the ALJ did

not consider the limitations when constructing the RFC or the ALJ considered them, gave them

“substantial weight,” but failed to account for them in the RFC. Either way the Court finds there

is not good cause to do so and the ALJ’s RFC determination, and consequently his decision, is not

supported by the substantial evidence. See Kahle v. Comm’r of Soc. Sec., 845 F.Supp.2d 1262,

1272 (M.D. Fla. 2012) (“Therefore, reversal is required where an ALJ fails to sufficiently articulate

the reasons supporting his decision to reject portions of a medical opinion while accepting

others.”).

        The Court notes that the ALJ stated that in reaching the RFC he recognized the state agency

medical consultant who evaluated the record and concluded that Claimant was capable of

performing work at the light exertional level. R. 23. The ALJ provided that although the opinion

was provided by a non-examining physician and it was given “great weight” as it was consistent

with the other evidence in the record. R. 23. Again, since the RFC does not include the restrictions

from Claimant’s treating physician, Dr. Hynes, and there is no discussion regarding these records,

the Court finds that reversal is necessary. See Winschel, 631 F.3d at 1179 (“It is possible that the

ALJ considered and rejected these two medical opinions, but without clearly articulated grounds




                                                -5-
for such a rejection, we cannot determine whether the ALJ’s conclusions were rational and

supported by substantial evidence.”).

       V.      Conclusion

       For the stated reasons, it is ORDERED that:

       1. The final decision of the Commissioner is REVERSED and REMANDED;

       2. The Clerk is directed to enter judgment for Claimant and close the case.

       DONE and ORDERED in Orlando, Florida on February 6, 2020.




Copies furnished to:
Counsel of Record
The Court Requests that the Clerk
Mail or Deliver Copies of this order to:
The Honorable M. Dwight Evans
Administrative Law Judge
c/o Office of Disability Adjudication and Review
SSA ODAR Hearing Ofc
Suite 1000, 10th Floor
500 East Broward Blvd
Ft. Lauderdale, FL 33394-3026




                                             -6-
